 

Exhibit 10.1

 



CONSULTING AGREEMENT

 

This Consulting Agreement ("Agreement") is entered into on March 15, 2018 by and
between Simon Westbrook of Aargo, Inc. (“Consultant”), of 10 Timber Ridge Lane,
Scotts Valley, CA 95066 and KT High-Tech Marketing, Inc., a corporation, having
a mailing address of 14440 Big Basin Way #12, Saratoga, California, 95070
(“Company”), based on the following mutual understanding:

 

ARTICLE 1 - Description of Consulting Services

 

The nature and scope of the consulting services to be performed hereunder are as
set forth in Exhibit A, Statement of Work, attached hereto.

 

ARTICLE 2 - Term of Agreement

 

Subject to approval by the Board of Directors of the Company, this Agreement
commences on the date first set forth above and continues to roll over on a
monthly basis unless either party notifies the other in writing of its intention
not to renew.

 

ARTICLE 3 - Oversight of Consulting Services and Contractual Authority

 

The Company employees authorized to provide oversight and direction of the
Consultant’s efforts and services within the scope of Exhibit A, Statement of
Work, Michael Mo, CEO and Chairman of the Company, and/or such other person as
may hereafter be designated in writing by the CEO of the Company. Such authority
on the part of the above-named individuals does not extend to actual or
constructive amendments or changes to this Agreement or to other contractual
approvals required hereunder, except where expressly provided.

 

ARTICLE 4 - Compensation, Billing and Payment

 

In consideration for the services to be rendered for the benefit of and accepted
by Company under this Agreement, the Consultant will receive the remuneration in
accordance with the schedule set forth in Exhibit B, attached hereto, which will
constitute the entire compensation (inclusive of all overhead, profit, and
expenses) to the Consultant for the services rendered under this Agreement. The
Consultant will submit statements to the Company on a monthly basis.

 

ARTICLE 5 - Entire Agreement

 

This Agreement (including all exhibits hereto) constitutes the entire
understanding and agreement between Company and the Consultant with respect to
the subject matter hereof, and supersedes all prior negotiations,
representations or agreements, either oral or written. No modification,
recession, waiver or termination of this Agreement, or any of its terms and
conditions, shall be binding on Company, unless agreed to in writing by the
president of Company.

 

ARTICLE 6 - Performance

 

If the Consultant fails in any respect to prosecute the work and services with
promptness or diligence, Company may terminate this Agreement for cause in part
or in its entirety without any liability for the terminated part(s).

 

ARTICLE 7 - Independent Contractor Relationship

 

The Consultant is an independent contractor of Company and, except to the extent
specified in this Agreement, Company may not control or direct the details and
means by which Consultant performs its duties under this Agreement. This
Agreement shall not create the relationship of employer and employee, a
partnership or a joint venture. Neither the Consultant nor Company shall be
deemed an agent of the other on account of this Agreement or the performance of
any of their obligations hereunder. The Consultant does not have any authority
to bind Company to any agreement or contract.

 



1

 

 

ARTICLE 8 - Assignment

 

Consultant may not assign or transfer this Agreement, any rights hereunder, nor
any payment due or to become due hereunder. Any such assignment(s) or attempt at
any such assignment is void and not binding upon Company. The Consultant
acknowledges that this Agreement is one for personal services for the benefit of
Company and is therefore not assignable in whole or in part.

 

ARTICLE 9 - Access To Work

 

Company shall, at all reasonable times, have free access to the services and
facilities of the Consultant and its subcontractors for purposes of inspecting
same and determining that the work and services are being performed in
accordance with the terms of this Agreement. Further, the Company shall be
entitled to request copies of all financial records prepared by Consultant in
the pursuit of the Consulting Services.

 

ARTICLE 10 - Compliance with The Law

 

The Consultant will comply with all applicable federal, state and local laws,
rules and regulations.

 

ARTICLE 11 - Applicable Law

 

The rights and obligations arising from this Agreement are governed by the laws
of the state of California.

 

ARTICLE 12 - Taxes

 

Any and all taxes applicable to the performance of the Consultant hereunder and
its incurrence of cost therefor are included in the Consultant’s fee payable
hereunder (except as otherwise expressly provided herein) and that the
Consultant is wholly responsible for the necessary filing of income tax returns
to the proper taxing authorities and for payment of all such taxes. The
Consultant is wholly responsible for withholding and payment of all federal,
state and local taxes of whatever nature.

 

ARTICLE 13 - Warranty

 

The Consultant will perform the services under this Agreement using the
Consultant’s best skill, diligence and attention and warrants that the services
shall be performed with that degree of skill, care, and judgment customarily
accepted as sound, quality, professional practice and procedure in the field or
discipline represented by the Consultant.

 

ARTICLE 14 - Ownership Of Work Product

 

All technical data, correspondence, and other work of the Consultant hereunder
produced under or pursuant to this Agreement is and will at all times remain the
property of Company and are to be delivered to Company when so requested. In
addition, upon the expiration or termination (regardless of the reason for
termination) of this Agreement, the Consultant shall deliver to Company any and
all drawings, notes, memoranda, specifications and documents in the Consultant's
possession or control relating to the performance by the Consultant of its
obligations hereunder or relating to any Third Party Information or Company's
Information, excluding computer software owned by Consultant and used in
connection with the performance of its duties hereunder.

 

ARTICLE 15 – Dissemination of Work Product

 

Use, publication or teaching of information directly derived from work and
services performed, or data obtained in connection with the work and services
rendered under this Agreement other than for Company’s benefit is prohibited
unless expressly approved in writing by Company, which approval Company may
withhold in its sole and absolute discretion.

 

ARTICLE 16 - Cumulative Remedies

 

Every right or remedy herein conferred upon or reserved to Company is cumulative
and in addition to every right and remedy now or hereafter existing at law or in
equity, and the pursuit of any right or remedy shall not be construed as an
election.

 



2

 

 

ARTICLE 17 - Force Majeure

 

Any delay in, or failure of performance of either party does not constitute
default hereunder or give rise to any claim for damage if and to the extent such
delay or failure is caused by occurrences beyond the control of the party
affected and which by the exercise of reasonable diligence, such party is unable
to prevent, including but not limited to, acts of God or the public enemy,
expropriation or confiscation of facilities or compliance with any order or
request of a governmental authority affecting to a degree not presently
existing, the supply, availability, or use of materials or labor, acts of war
public disorders, rebellion or sabotage, floods, riots or strikes. A party which
is prevented from performing for any reason shall immediately notify the other
party, in writing, of the cause for such nonperformance, and the anticipated
extent of the delay. The Consultant is not entitled to any additional
compensation as a result of force majeure that may delay the Consultant’s
performance of services under this Agreement.

 

ARTICLE 18 - Confidentiality

 

The Consultant shall keep all work and services carried out hereunder for
Company and all trade secrets, data and other proprietary information of
Company, including all information gathered or becoming known to the Consultant
arising out or in connection with the services performed under this Agreement,
(collectively, "Company's Information") entirely confidential, and not use,
publish, or make known, without Company’s written approval, any of Company's
Information or any other information developed by the Consultant or furnished by
Company to any persons other than personnel of the parties of this Agreement.
However, the foregoing obligations of confidentiality, secrecy and nonuse do not
apply to any information that was in the Consultant’s possession prior to
commencement of work under this Agreement, or which is available to the general
public in a printed publication and provided further that the foregoing
obligation in no way limits the Consultant’s internal use of any such work.

 

Any public statements or publicity regarding Company or its business are to be
made solely by Company, and any requests for information made to the Consultant
by the news media, or others, are to be referred to Company. Additionally, the
Consultant shall not reference Company nor the work performed for Company
(including, but not limited to, listing Company as a customer of the Consultant
on a resumé or other marketing materials) without prior written approval by
Company.

 

The Consultant understands, in addition, that Company may receive from third
parties confidential or proprietary information ("Third Party Information")
subject to a duty on Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Consultant
agrees to hold any Third Party Information in the strictest confidence and will
not disclose to anyone other than Company personnel, or use except in connection
with any work to be performed by the Consultant for Company, any Third Party
Information unless expressly authorized by an officer of Company in writing.

 

ARTICLE 19 - Changes and/or Amendments

 

Company shall have the right, from time to time during the term of this
Agreement, by written notice to the Consultant, to make changes to the work and
services covered by this Agreement and described on Exhibit A attached hereto,
including the right to expand, decrease or limit the scope and nature of the
work and services to be undertaken, or to redirect work and services already in
progress. In the event changes are made to Exhibit A and are material, the
parties shall negotiate in good faith to amend the fees and compensation to
reflect the changes and to amend Exhibit B attached hereto with the new fee
schedule.

 

ARTICLE 20 - Waiver

 

In the event Company fails to insist on performance of any of the terms and
conditions, or fails to exercise any of its rights or privileges hereunder, such
failure shall not constitute a waiver of such terms, conditions, rights or
privileges.

 



3

 

 

ARTICLE 21 - Termination For Convenience

 

Company or the Consultant, upon 14 days prior written notice to the other, may
terminate this Agreement, or any part hereof, for the sole convenience of
Company or the Consultant. Upon receipt of written notification from the
terminating party that this Agreement, or any part hereof, is to be terminated,
the Consultant shall immediately cease operation of the work and services
stipulated, and assemble all material that has been prepared, developed,
furnished or obtained under the provisions of this Agreement that may be in its
possession or custody, and shall transmit the same to Company on or before the
fourteenth day following the receipt or delivery by the Consultant, as the case
may be, of the above written notice of termination, together with its invoice of
the fees due for completed work and/or services as outlined in Exhibit A of this
Agreement. The Consultant shall be entitled to just and equitable payment for
all completed and accepted work or services satisfactorily performed prior to
such notice and in conjunction with such notice, as described above, which
amount shall be paid to Consultant upon termination. In the event Consultant and
Company are unable to mutually agree upon the amounts due by either upon
termination for convenience within 30 days after the notice of termination is
received, then Company and Consultant shall submit such dispute to binding
arbitration accordance with the expedited rules for arbitration of the American
Arbitration Association, and a judgment upon any award may be entered in any
court having jurisdiction. Either the Consultant or Company shall have a right
to initiate arbitration upon notice to the other party. Any such arbitration
shall be conducted in the San Jose, California metropolitan area.

 

In determining the amount of compensation due the Consultant, the Consultant
shall not be entitled, nor shall Company give any consideration to the
Consultant for claims for loss of anticipated revenue(s), including overhead and
profit, which the Consultant might have reasonably expected to make on the
uncompleted portion of the work and services.

 

ARTICLE 22 - Indemnification

 

The Company shall defend, indemnify and hold Consultant free and harmless from
and against any and all claims, losses, demands, causes of action, suits or
other litigation (including attorney’s fees and all other costs thereof) of
every kind and character, including, but not limited to damages or loss from
bodily injuries, death, damage to tangible or intangible property in any way
occurring incident to, arising out of or in connection with the work and
services performed or to be performed for the Company hereunder or occurring
incident to, at the same level as if the Consultant were an officer of the
Company.

 

ARTICLE 23 - Insurance

 

Insurance appropriate to work performed, in accord with standards for the field
or discipline, and acceptable to Company, including worker's compensation, if
applicable, shall be maintained at all times by the Consultant, at its own
expense, during performance of the Agreement. At a minimum, the Consultant shall
carry at its own cost and expense comprehensive general liability insurance with
a minimum limitation of liability of $1,000,000.

 

ARTICLE 24 – Electronic Reproduction of Agreement

 

The parties agree that a scanned or electronically reproduced copy or image of
this fully executed Agreement is to be deemed an original and may be introduced
or submitted in any action or proceeding as competent evidence of the execution,
terms and existence hereof notwithstanding the failure or inability to produce
or tender an original, fully executed version of this Agreement and without the
requirement that the unavailability of such original of this Agreement first be
proven.

 

[Signature Page Follows]

 

4

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first set forth above:

 



Aargo Inc.   KT High-Tech Marketing, Inc.             By: /s/ Simon Westbrook  
By: /s/ Michael Mo Name: Simon Westbrook   Name: Michael Mo Title:     Title:
Chairman and CEO



 

5

 

 

Exhibit A

 

To Consulting Agreement

 

Statement of Work

 

The nature and scope of the work/services to be performed by the Consultant
under this Agreement are as follows:

 





1.Simon Westbrook shall be named the Company’s Chief Financial Officer;

2.Simon Westbrook shall provide all commercially reasonable services consistent
with a Chief Financial Officer in the industry, development stage and under the
same SEC reporting requirements as the Company, including the provision of all
diligence required for and to execute the Sarbanes Oxley certifications for all
periodic filings;

3.Monitor corporate entity in US including registration in state of
incorporation and operating state locations;

4.Manage and arrange filings of annual returns, annual meetings and minutes, and
other recurring statutory requirements;

5.Advise on tax planning including transfer pricing and service agreement,
arrange tax return preparation, and payments, and assist in responding to
federal and state tax enquiries;

6.Support corporate bank, Treasury and audit activities as required;

7.Review and monitor receivables collections in US;

8.Assist company management in order to evaluate strengths and weaknesses and
report back on the stability and readiness of finance, admin, and HR operations;

9.Establish HR and facilities management department including benefit plans,
employee handbook, payroll service, workers comp insurance, employment records,
tax and social service report filings;

10.Review and report on local Risk management and insurance requirements based
on exposures revealed in planned business operations;

11.Assist in reviewing commercial contracts with potential third party US
entities;

12.Generally assist CEO and commercial management as requested in business
transactions and processes; and

13.Review and supervise SEC reporting and coordination with the Company’s
auditors and accounting staff and consultants.

 

 

 

 

Exhibit B

 

To Consulting Agreement

 

Compensation and Payment Terms

 

 

The Consultant shall be entitled to compensation for services performed and
accepted under this Agreement as follows:

 

To enable this environment I propose a flat retainer of $5,000 per month to be
billed monthly and paid within 30 days of receipt of invoice.

 

Within three months of the commencement of the contract, Company shall decide on
an equity compensation plan with a view to aligning interests of Consultant and
Company shareholders.

 

 



